Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 27, 2016

The Court of Appeals hereby passes the following order:

A16A2057. CRAIG WELTER v. STATE OF GEORGIA.

      Craig Welter filed this direct appeal from the superior court’s order denying his
petition under OCGA § 42-1-19 to be released from the sex offender registry
requirements. Pursuant to OCGA § 5-6-35 (a) (5.2), however, “[a]ppeals from
decisions of superior courts granting or denying petitions for release pursuant to Code
Section 42-1-19” must be taken by application for discretionary appeal. Welter’s
failure to follow the discretionary appeal procedure deprives us of jurisdiction over
this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             07/27/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.